ICJ_149_FrontierDispute_BFA_NER_2010-09-14_ORD_01_NA_00_EN.txt.    COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


  DIFFE
      u REND FRONTALIER
      (BURKINA FASO/NIGER)


 ORDONNANCE DU 14 SEPTEMBRE 2010




          2010
   INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


     FRONTIER DISPUTE
      (BURKINA FASO/NIGER)


    ORDER OF 14 SEPTEMBER 2010

                     Mode officiel de citation :
            Différend frontalier (Burkina Faso/Niger),
    ordonnance du 14 septembre 2010, C.I.J. Recueil 2010, p. 631




                         Official citation :
              Frontier Dispute (Burkina Faso/Niger),
      Order of 14 September 2010, I.C.J. Reports 2010, p. 631




                                           Sales number
ISSN 0074-4441
ISBN 978-92-1-071109-8
                                           No de vente :   999

                     14 SEPTEMBRE 2010

                       ORDONNANCE




DIFFE
    u REND FRONTALIER
(BURKINA FASO/NIGER)




  FRONTIER DISPUTE
(BURKINA FASO/NIGER)




                     14 SEPTEMBER 2010

                          ORDER

                                                                     631




             INTERNATIONAL COURT OF JUSTICE

                              YEAR 2010                                         2010
                                                                            14 September
                                                                             General List
                           14 September 2010                                   No. 149



                    FRONTIER DISPUTE
                     (BURKINA FASO/NIGER)




                                ORDER


Present : President OWADA ; Vice-President TOMKA ; Judges KOROMA,
          SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA,
          SKOTNIKOV, CANÇADO TRINDADE, YUSUF, GREENWOOD, XUE,
          DONOGHUE ; Registrar COUVREUR.



  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Articles 40 and 48 of the Statute of the Court and to
Articles 39, 40, 44 and 46 of the Rules of Court ;
   Whereas by a joint letter dated 12 May 2010 and filed in the Registry
on 20 July 2010, the Minister for Foreign Affairs and Regional Co-op-
eration of Burkina Faso and the Minister for Foreign Affairs, Co-opera-
tion, African Integration and Nigeriens Abroad of the Republic of Niger
notified to the Registrar a Special Agreement between the two States,
which was signed at Niamey on 24 February 2009 and entered into force
on 20 November 2009, whereby the Governments of the two States have
agreed to submit to the Court the frontier dispute between them over a
section of their shared boundary ;
   Whereas in Article 2 of the Special Agreement the Parties request the
Court to :

                                                                       4

                   FRONTIER DISPUTE (ORDER 14 IX 10)                      632

    “1. determine the course of the boundary between the two countries
        in the sector from the astronomic marker of Tong-Tong
        (latitude 14° 25′ 04″ N ; longitude 00° 12´ 47″ E) to the be-
        ginning of the Botou bend (latitude 12° 36′ 18″ N ; longitude
        01° 52′ 07″ E) ;
     2. place on record the Parties’ agreement on the results of the work
        of the Joint Technical Commission on Demarcation of the
        Burkina Faso-Niger boundary with regard to the following sec-
        tors :
        (a) the sector from the heights of N’Gouma to the astronomic
               marker of Tong-Tong ;
        (b) the sector from the beginning of the Botou bend to the
               River Mekrou” ;
   Whereas by the above-mentioned joint letter the Government of
Burkina Faso informed the Court of the appointment of H.E. Mr. Zaka-
lia Kote as Agent, of Their Excellencies Messrs. Clément P. Sawadogo
and Kadré Désiré Ouedraogo as Co-Agents, and of Messrs. Dramane
Ernest Diarra, Raymond Bruno Bamouni and Vincent Zakane as Deputy
Agents ; and whereas by that same letter the Government of Niger
informed the Court of the appointment of H.E. Ms Aminata Dji-
brilla Maïga Touré as Agent, of Their Excellencies Mr. Cissé Ousmane,
Mr. Abdoulaye Djibo and Brigadier-General Mamadou Ousseini as Co-
Agents, and of Mr. Sadé Elhadj Mahamane and H.E. Mr. Abdou Abarry
as Deputy Agents ;
   Whereas in Article 3, paragraph 1, of the Special Agreement the
Parties have agreed that, without prejudice to any question as to the bur-
den of proof, the written pleadings should include :
    “(a) a Memorial filed by each Party not later than nine (9) months
         after the seising of the Court ;
     (b) a Counter-Memorial filed by each Party not later than nine
         (9) months after exchange of the Memorials ;
     (c) any other written pleading whose filing, at the request of either
         of the Parties, shall have been authorized or directed by the
         Court”,
  Fixes the following time-limits for the filing of the initial written plead-
ings in the case :
  20 April 2011 for the filing of a Memorial by each Party ;
  20 January 2012 for the filing of a Counter-Memorial by each Party ;
and
  Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of September, two thou-

                                                                            5

                  FRONTIER DISPUTE (ORDER 14 IX 10)                   633

sand and ten, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of Burkina
Faso and the Government of the Republic of Niger, respectively.

(Signed) President.                       (Signed) Hisashi OWADA,
                                                      President.
                                        (Signed) Philippe COUVREUR,
                                                      Registrar.




                                                                        6


